831 F.2d 290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Ray GRAY, Plaintiff-Appellant,andDennis R. TRASK, Michael Dixon, Larry Steele, and Elzie D.Jones, aka, Elzie A.O. Shabazz, Plaintiffs,v.Maj. Layton RICE, Jail Administrator, City of Newport News,Commonwealth of Newport News, and The PhysicalCourt et-al., Sheriff Clay Hester,Defendants-Appellees.
No. 87-6068.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 23, 1987.Decided:  Oct. 9, 1987.

Kenneth Ray Gray, appellant pro se.
Richard T. Robol, Hunton & Williams, Dennis Harrell Duncan, Commonwealth's Attorney's Office, for appellees.
E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A Nos. 85-387-N, 85-366-N).
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Gray v. Rice, C/A Nos. 85-387-N, 85-366-N (E.D.Va., Apr. 10, 1987).


2
AFFIRMED.